DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

	Response to Amendment 
2.	Applicants’ amendment filed on 12/28/20 has been fully considered and entered. 

Reasons for Allowance
3.	Claims 1-5 are allowed.
4.	The following is an examiner's statement of reasons for allowance:
The prior art of record fails to disclose or reasonably suggest all the limitations of claim 1. Specifically, the prior art fails to disclose an optical modulator comprising a waveguide layer formed on the substrate and having at least one ridge constituting an optical waveguide; a protective layer formed on the waveguide layer and disposed in contact with side surfaces of the optical waveguide; a buffer layer formed in contact with an upper surface of the optical waveguide and made of a material different from the protective layer; and an electrode layer formed on an upper surface of the buffer layer and including at least one electrode disposed above the optical waveguide, wherein a height of an upper surface of the protective layer is substantially the same as that of the upper surface of the optical waveguide, and the buffer layer covers both the upper surface of the optical waveguide and the upper surface of the protective layer, in combination with other recited limitations in the claim.  
Claims 2-5 depend from claim 1. 

Claims 1-5 are therefore allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled ''Comments on Statement of Reasons for Allowance.''

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jennifer Doan whose telephone number is (571) 272-2346. The examiner can normally be reached on Monday to Friday from 7:00am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Hollweg can be reached on 571-270-17391739. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JENNIFER DOAN/Primary Examiner, Art Unit 2883